DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        GEORGE C. GRIMSLEY,
                             Appellant,

                                     v.

         BARFIELD McCAIN, P.A., a professional association,
   attorney RYAN R. McCAIN, individually, and attorney DARREN J.
                       AYOUB, individually,
                            Appellees.

                               No. 4D18-3492

                               [April 4, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jaimie Goodman, Judge; L.T. Case No. 50-2018-CA-
000906-XXXX-MB.

   George C. Grimsley, West Palm Beach, pro se.

  John Michael Burman of Reid Burman Lebedeker Xenic, West Palm
Beach, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, TAYLOR and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.